


110 HR 612 : Returning Servicemember VA Healthcare Insurance Act of

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 612
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 24, 2007
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  extend the period of eligibility for health care for combat service in the
		  Persian Gulf War or future hostilities from two years to five years after
		  discharge or release. 
	
	
		1.Short titleThis Act may be cited as the
			 Returning Servicemember VA Healthcare
			 Insurance Act of 2007.
		2.Extension of
			 period of eligibility for health care for combat service in the Persian gulf
			 war or future hostilitiesSubparagraph (C) of
			 section
			 1710(e)(3) of title 38, United States Code, is amended to read
			 as follows:
			
				(C)in
				the case of care for a veteran described in paragraph (1)(D) who—
					(i)is discharged or released from the
				active military, naval, or air service after the date that is five years before
				the date of the enactment of the Returning
				Servicemember VA Healthcare Insurance Act of 2007, after a period
				of five years beginning on the date of such discharge or release; or
					(ii)is so discharged or released more than five
				years before the date of the enactment of the Returning Servicemember VA Healthcare Insurance Act of
				2007 and who did not enroll in the patient enrollment system
				under section
				1705 of this title before such date, after a period of three
				years beginning on the date of the enactment of such Act;
				and
					.
		
	
		
			Passed the House of
			 Representatives May 23, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
